DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 06/03/2020.                      .
2.	Claims 1 - 12 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet. 
Domestic benefit has been claim with regards to U.S. Patent Application No. 15/573,450, filed on November 10th,  2017, which is the National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2016/004974, filed on May 12th,  2016, which claims the benefit of U.S. Provisional Application Nos. 62/160,597, filed on May 12, 2015, 62/165,158, filed on May 21st  2015, 62/204,411, filed on August 12, 2015. 62/207,901, filed on August 20, 2015, 62/213,119, filed on September 2, 2015, 62/216,996, filed on September 10, 2015, 62/219,101, filed on September 15th 2015, th,  2015, and 62/256,589, filed on November 17, 2015.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 06/03/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 06/09/2020, 8/20/2020, 04/12/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 06/03/2020 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 , 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10, 716, 139. Although the claims at issue are not identical, they are not patentably distinct from each other. 
 	Claim(s) 1 and 10  of US Patent # 10, 716, 139 contain(s) every element of claims 1, 5 , 7 and 11   of the instant application and thus anticipate the claims of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double 

16/892, 200
US 10, 716, 139
1.  A method for adjusting a contention window by an apparatus in a wireless communication system, the method comprising: 

 performing a channel access procedure (CAP) based on random back-off,

 after a channel is determined to be idle based on the CAP, transmitting, in the channel, a transmission burst, 

obtaining hybrid automatic repeat and request acknowledgment (HARQ-ACK) information related to a physical downlink shared channel (PDSCH) included in a reference time resource for the transmission burst, and




wherein the reference time resource comprises a plurality of orthogonal frequency division multiplexing (OFDM) symbols, and wherein the reference time resource is started from beginning of the transmission burst.



performing a channel access procedure; 


transmitting, in a plurality of time durations, a transmission burst based on the channel access procedure; 

obtaining hybrid automatic repeat and request acknowledgment (HARQ-ACK) information related to the transmission burst; 





related to a starting time duration included in the plurality of the time durations, wherein the at least one value of the HARQ-ACK information is counted based on whether a part of the transmission burst in the starting time duration 


is scheduled by a self-carrier scheduling or a cross-carrier scheduling.

[Please see below this table for the continuation of claims 1 and 7 rejection].





obtain hybrid automatic repeat and request acknowledgment (HARQ-ACK) information related to a physical downlink shared channel, PDSCH, included in a reference time resource for the transmission burst, and adjust the contention window based on the HARQ-ACK information, wherein the reference time resource comprises a plurality of orthogonal frequency division multiplexing (OFDM) symbols, and wherein the reference time resource is started from beginning of the transmission burst.




 
obtain hybrid automatic repeat and request acknowledgment (HARQ-ACK) information related to the transmission burst; and adjust the CWS based on counting at least one value of HARQ-ACK information related to a starting time duration included in the plurality of the time durations, wherein the at least one value of the HARQ-ACK information is counted based on whether a part of the transmission burst in the starting time duration 






1. ...performing a channel access procedure; transmitting, in a plurality of time durations, a transmission burst based on the channel access procedure; [It is well known that CAP is done in the Unlicensed spectrum, such assertion is seen in the explanation of claim 1 and 7 rejection below this table with regards to the secondary reference of Huawei]
11. The apparatus of claim 7, wherein the channel is configured in an unlicensed band.
10 ...performing a channel access procedure; transmitting, in a plurality of time durations, a transmission burst based on the channel access procedure; [It is well known that CAP is done in the Unlicensed spectrum, such assertion is seen in the explanation of claim 1 and 7 rejection below this table with regards to the secondary reference of Huawei]




Regarding Claims 1 and 7 US patent  10, 716, 139 does not disclose  the  following limitations: 
 	performing a channel access procedure (CAP) based on random back-off ….. a channel is determined to be idle based on the CAP …wherein the reference time resource comprises a plurality of orthogonal frequency division multiplexing (OFDM) symbols. However It is well known in the art that the burst of traffic being sent is always placed over a plurality of OFDM symbols and is obvious to one having ordinary skill in the art. With regards to limitation performing a channel access procedure (CAP) based on random back-off and determining when the channel is idle are general concepts prevalently well known in the art under unlicensed spectrum where by LBT (listen before talk) is used to sense when the channel is idle to perform transmission of its data.  Such assertion can be seen in the reference of Huawei (R1-150978, “Description of candidate LBT schemes” Paris, France, March 24th – 26th, 2015) section 2.2, LBT with random back-off with fixed size contention window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US patent  10, 716, 139 in view of Huawei. The motivation for making the above modification would have been for a device to access the channel when a packet is just ready to be transmitted [the second paragraph on the third page or Huawei].
NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.
Allowable Subject Matter
1.	Claims 2 – 4, 6, 8 – 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463